

115 HR 1113 IH: Social Security Protection and Truth in Budgeting Act of 2017
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1113IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. DeFazio introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title II of the Social Security Act to ensure that the receipts and disbursements of the
			 Social Security trust funds are not included in a unified Federal budget
			 and to provide that Social Security contributions are used to protect
			 Social Security solvency by mandating that Trust Fund monies cannot be
			 diverted to create private accounts.
	
 1.Short titleThis Act may be cited as the Social Security Protection and Truth in Budgeting Act of 2017. 2.Exclusion of the Social Security trust funds from the unified Federal budget (a)In generalSection 201 of the Social Security Act (42 U.S.C. 401) is amended by adding at the end the following new subsection:
				
					(o)
 (1)The receipts and disbursements of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund (including taxes upon which any such receipts are based)—
 (A)shall not be included in the Federal budget baseline for any fiscal year, and (B)shall not be counted as new budget authority, outlays, receipts, or deficit or surplus for purposes of—
 (i)offsetting any tax decrease, or (ii)offsetting any spending increase.
 (2)Any official statement issued by the Office of Management and Budget or by the Congressional Budget Office of surplus or deficit totals of the budget of the United States Government as submitted by the President or of the surplus or deficit totals of the congressional budget, and any description of, or reference to, such totals in any official publication or material issued by either of such Offices, shall exclude the receipts and disbursements totals of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund (including taxes upon which any such receipts are based)..
 (b)Effective dateThe amendment made by this section shall apply to fiscal years beginning on or after October 1, 2017.
 3.Protection of social security solvencyThose amounts, equal to taxes imposed under sections 1401 and 3101 of the Internal Revenue Code of 1986 and taxes imposed under chapter 1 of such Code to the extent attributable to section 86 of such Code, which are made available to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund under the applicable provisions of law as in effect on the date of the enactment of this Act, shall be available solely for the purposes of the old-age, survivors, and disability insurance program under title II of the Social Security Act, as in effect on such date, and shall not be available for the establishment or funding of private accounts.
		